Citation Nr: 0735292	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  02-12 926A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for lipomas prior 
to February 26, 2007.

2.  Entitlement to an increased evaluation in excess of 10 
percent for lipomas from February 26, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1996 to 
January 2000.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO) which granted service connection for 
lipomas and assigned a 0 percent (noncompensable) evaluation 
effective January 22, 2000.    

The Board remanded the case to the RO for further development 
in March 2004.  
During the pendency of this appeal, the veteran's original 
claims file was lost.  The claims file has been reconstructed 
with available evidence.  In a June 2007 rating decision, 
after receiving new evidence, the RO granted an increased 10 
percent evaluation for lipomas effective February 26, 2007.  
Development has been completed and the case is once again 
before the Board for review.


FINDING OF FACT

Prior to and from February 26, 2007, the veteran is shown to 
have multiple lipomas and scars which are tender and painful 
to touch.  Less than 5 percent of the entire body is 
affected.  


CONCLUSIONS OF LAW

1.  Prior to February 26, 2007, the criteria for a 10 percent 
evaluation for lipomas have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7800, 7803-7805 
(effective prior to and from Aug. 30, 2002).

2.  From February 26, 2007, the criteria for an evaluation in 
excess of 10 percent for lipomas have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 
7800, 7803-7805 (effective prior to and from Aug. 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In an August 2005 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA also asked the 
veteran to provide any evidence that pertains to his claim.  

A February 2007 letter provided the veteran with notice of 
the type of evidence necessary to establish a disability 
rating and effective date.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  This notice was not received prior 
to the initial rating decision.  Despite the inadequate 
timing of this notice, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In that 
regard, the veteran's original claim was for service 
connection.  In October 2001, the RO awarded service 
connection for lipomas and assigned a noncompensable 
evaluation.  Therefore, VCAA notice and its application with 
respect to service connection is no longer required because 
the original claim has been "substantiated."  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The August 2005 VCAA notice letter addressed the veteran's 
claim for an increased evaluation for lipomas.  The claim was 
readjudicated by the RO in June 2007.  As a matter of law, 
the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield  v. Nicholson, No. 2007-7130, 
2007 WL 2694606 (Fed. Cir. Sept. 17, 2007). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the United States Court of Appeals for Veterans 
Claims (CAVC) found that the evidence established that the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of his claims, and found that the error 
was harmless, as the Board has done in this case.)  

VA has provided the veteran with every opportunity to submit 
evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  During the 
pendency of this appeal, the veteran's claims file was lost.  
The RO has since reconstructed the veteran's folder based on 
available evidence.  Pursuant to the March 2004 Board remand, 
a VA examination has been completed and is associated with 
the claims file.  The Board notes that at issue is the 
current severity of the veteran's claimed disability.  The 
Board upon reviewing the medical evidence of record finds 
that it is sufficient to properly adjudicate this matter.  
Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained.  The record is complete and the 
case is ready for review. 

B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2007).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2007).  

The Board notes that the CAVC has distinguished a new claim 
for an increased rating of a service-connected disability 
from a case where the veteran expresses dissatisfaction with 
an initial rating of a disability that has just been service-
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  Id.  In this case, a staged rating is for 
consideration.  Because the RO issued a new rating decision 
in June 2007, granting an increased evaluation during the 
pendency of this appeal, the Board will evaluate the level of 
disability both prior to and from February 26, 2007.    

The veteran has been assigned a 10 percent evaluation for 
lipomas, effective February 26, 2007, under Diagnostic Code 
7819-7804.  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen.  See 38 C.F.R. § 4.27 (2007).

During the pendency of this appeal, VA amended the rating 
schedule governing ratings of skin, 38 C.F.R. § 4.118, 
effective August 30, 2002.  See 67 Fed. Reg. 49590-49599 
(July 31, 2002).  The Board is required to consider the claim 
in light of both the former and revised schedular rating 
criteria.  VA's Office of General Counsel has determined that 
the amended rating criteria, if favorable to the claim, can 
be applied only for periods from and after the effective date 
of the regulatory change.  However, both the old and the new 
regulations will be considered for the period after the 
change was made.  See VAOPGCPREC 3-00; 38 U.S.C.A. § 5110(g) 
(West 2002).

Under the "old" version of Diagnostic Code 7819, benign new 
growths of the skin are rated as scars, disfigurement, etc.  
Additionally, unless otherwise provided, the disability may 
be rated as eczema dependent upon location, extent, and 
repugnant or otherwise disabling character of manifestations.  
38 C.F.R. § 4.118, Diagnostic Code 7819 (effective prior to 
Aug. 30, 2002).   
Diagnostic Code 7804, applicable prior to August 30, 2002, 
assigns a maximum 10 percent evaluation for superficial scars 
that are tender and painful on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (effective prior to 
Aug. 30, 2002).

Diagnostic Code 7806, applicable prior to August 30, 2002, 
provided a 10 percent evaluation for eczema with exfoliation, 
exudation, or itching, if involving an exposed area or 
extensive area; 30 percent evaluation for eczema with 
constant exudation or itching, extensive lesions, or marked 
disfigurement; and a 50 percent evaluation for eczema with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant.  See 
38 C.F.R. § 4.118 (effective prior to Aug. 30, 2002).

Currently, Diagnostic Code 7819 directs that benign skin 
neoplasms should be rated as a disfigurement of the head, 
face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 
7801, 7802, 7803, 7804, or 7805), or impairment of function.  
38 C.F.R. § 4.118, Diagnostic Code 7819 (2007).

Under the current rating schedule, scars that are superficial 
and painful on examination are assigned 10 percent 
evaluation. 38 C.F.R. § 4.118, Diagnostic Code 7804 
(effective from Aug. 30, 2002).  A superficial scar as one 
not associated with underlying soft tissue damage. Id. at 
Note (1).  A 10 percent evaluation will be assigned for a 
scar on the tip of a finger or toe even if amputation of the 
part would not warrant a compensable evaluation. Id. at Note 
(2).

Medical evidence of record includes the veteran's service 
medical records, an August 2001 VA examination, and a 
February 2007 VA examination.  Service medical records show 
that the veteran was seen for lipomas in service.  He had 
three lipomas removed in February 1999 due to pain.  It is 
unclear from the available service medical records whether 
additional lipomas were removed in service.  The veteran's 
December 1999 separation examination noted that the veteran 
had seven one-and-a-half centimeter scars, five on his 
abdomen, one on his right forearm, and one on his left 
forearm. 

During an August 2001 VA examination, the veteran reported 
that he had various bumps removed while he was in service, 
and that they were sent out for a biopsy.  The veteran was 
concerned about noticing recurrent bumps in the same area.  
An examination of the skin revealed the absence of abnormally 
pigmented lesions.  A small lump was palpable involving the 
anterior abdominal wall below the skin.  The lump was very 
small and was easily movable.  No tenderness was noted on 
palpation of the lump.  It felt firm to touch and the 
overlying skin was not attached.  A small lump was also 
palpable in the buttock.  This was firm to touch and was 
nontender.  The overlying skin was no involved.  The veteran 
had a superficial scar in the lower abdomen representing the 
place where the previously noted lump was removed.  The 
veteran was diagnosed with multiple nodules (subcutaneous) 
with no evidence of infection, status post biopsy times two.  
The examiner concluded that the veteran had lumps in the 
body, which were removed.  The examiner stated that these 
apparently were subcutaneous lumps and at one point, one or 
two lumps were removed from the left lower abdomen.  A second 
lump was later removed.  The pathology reports of these lumps 
were not available for review.  The examiner stated that 
these lumps could have been lipomas or other cysts.  The 
veteran did have a cyst in the left lower abdominal 
subcutaneous tissue at that time.    

Although the VA examiner discussed two lipomas or cysts that 
were present and the removal of such in service, he did not 
address findings pertaining to the veteran's surgical scars.  
The Board found that the August 2001 VA examination was 
insufficient for rating purposes and remanded the claim in 
March 2004, for a more recent VA examination to address the 
current rating criteria for evaluating skin disabilities, to 
include scars.  

A VA examination was completed in February 2007.  The veteran 
reported having lipomas since 1997 which had increased over 
time.  Physical examination shows that less than 5 percent of 
exposed areas, and less than 5 percent of the entire body was 
affected.  The veteran had multiple lipomas removed due to 
pain.  He had scars that were all similar, each measuring one 
inch by one eighth of an inch.  Two scars were located near 
his umbilicus, two on the left chest, one on the left 
forearm, and one on the left hand.  The veteran had scattered 
lipomas of his extremities and torso, and he had a painful 
one of the left buttock, especially when he sat.  There was 
no evidence of acne or chloracne.  No diagnostic tests were 
indicated.  There was no disfigurement of the head, face, or 
neck.  The veteran's scars were painful and tender to touch.  
They were lighter than surrounding skin, but non-disfiguring.  
There was no limitation of motion related to the scars.  
There was no inflammation, edema, or colloid formation.  The 
scars were superficial and not deep.  There was no loss of 
underlying tissue.  

The veteran was diagnosed with multiple lipomas and multiple 
scars of characteristics as noted.  The examiner indicated 
that the veteran's lipomas did not influence his 
employability.  The only functional impairment of the 
veteran's lipomas was that he could not be seated for long 
periods of time before his left buttock was uncomfortable.  
He took over-the-counter medication for painful scars, but 
found that it was not helpful.  

The Board finds that prior to and from February 26, 2007, the 
veteran is shown to have multiple lipomas and lipoma scars 
which are painful on objective demonstration or examination.  
The veteran's service medical records show that the veteran 
had painful lipomas and scars from the removal of such since 
1999.  An August 2001 VA examination shows that the veteran 
had two lipomas at that time that were not painful, and noted 
that he had removal of lipomas in service and noted the 
presence of at least one surgical scar.  The August 2001 VA 
examiner did not discuss findings pertaining to the veteran's 
scars.  The veteran's most recent February 2007 VA 
examination shows that his lipomas have increased and his 
surgical scars continue to be painful.  

Medical evidence shows that the veteran has lipomas and scars 
that are superficial and tender and painful on objective 
demonstration or examination warranting a 10 percent 
evaluation under Diagnostic Code 7804.  See 38 C.F.R. § 
4.118, Diagnostic Code 7804 (effective prior to and from Aug. 
30, 2002).  The veteran's scars have been shown by service 
medical records to have been present and he has reported that 
they have been painful since service, even though an August 
2001 VA examination did not discuss findings pertaining to 
the veteran's scars.  The Board finds the veteran to be 
competent to report such symptomatology and finds his 
statements to be credible.  Thus, resolving the benefit of 
the doubt in favor of the veteran, the Board finds that the 
10 percent evaluation is warranted for the entire appeal 
period.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 
4.3, 4.7 (2007).   

A 10 percent evaluation is the maximum evaluation assignable 
under Diagnostic Code 7804 effective prior to and from August 
30, 2002.  A higher evaluation under that code is not 
available.  

The Board has considered the potential applicability of other 
provisions of the code.  However, the veteran's lipomas and 
scars are not shown to result in a disfigurement of the head, 
face, or neck, to warrant an evaluation under Diagnostic Code 
7800.  The veteran's lipomas scars are not shown to be poorly 
nourished with repeated ulceration; are not shown to result 
in limitation of function or impairment of function; are not 
shown to be deep, causing limited motion; do not exceed 144 
square inches; and are not shown to be unstable to warrant an 
evaluation under Diagnostic Code 7803 (in effect prior to 
August 30, 2002), Diagnostic Codes 7801- 7803 (effective from 
August 30, 2002), and Diagnostic Code 7805 (effective prior 
to and from Aug. 30, 2002).  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7803 (2002), 7801-7803, 7805 (2007).

The veteran's lipomas and lipoma scars are not characterized 
by exfoliation, exudation, itching, extensive lesions, marked 
disfigurement, systemic or nervous manifestations, and are 
not exceptionally repugnant such that evaluation under 
Diagnostic Code 7806 for eczema, effective prior to August 
30, 2002 is warranted.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2002).

The veteran's VA examination shows that less than 5 percent 
of exposed areas and less than 5 percent of the entire body 
was affected, and the veteran took over-the-counter 
medication for pain.  

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, 
has not necessitated frequent periods of hospitalization, and 
has not otherwise rendered impractical the application of the 
regular schedular standards utilized to evaluate the severity 
of the disability.  Thus, the Board finds that the 
requirements for referral for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

C.  Conclusion

The Board concludes that, prior to and from February 26, 
2007, the evidence supports a 10 percent rating for lipomas.
	

ORDER

Prior to February 26, 2007, a 10 percent rating, but no more, 
is granted for lipomas subject to the law and regulations 
governing the payment of monetary benefits. 

From February 26, 2007, an increased rating for lipomas, in 
excess of 10 percent, is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


